       Case 1:18-cv-01457-TJK-DAR Document 22 Filed 04/15/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


VALENCIA STUBBS,

                Plaintiff,

       v.
                                                       Civil Action No. 18-1457 (TJK/DAR)
ANDREW SAUL, Commissioner of Social
Security,

                Defendant.


                                             ORDER

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge Deborah A. Robinson on March 23, 2020. See ECF No. 21 (“R&R”). The Report and

Recommendation cautioned the parties that failing to file an objection within 14 days of receipt

could lead to waiver of the right to further review of the issues addressed. R&R at 15. Neither

party objected to the Report and Recommendation, and the deadline to do so has passed. See

LCvR 72.3(b).

       Valencia Stubbs brought this action seeking to reverse the final decision of the

Commissioner of Social Security denying her application for Supplemental Security Income

benefits. See ECF Nos. 1, 10, 13, 21. She alleged that the decision of the Administrative Law

Judge (ALJ) was not supported by substantial evidence and was erroneous as a matter of law.

ECF No. 1 ¶ 41; see ECF No. 13. Magistrate Judge Robinson, in a 15-page opinion, determined

that the ALJ “mischaracterized relevant evidence” when formulating Stubbs’ residual functional

capacity by “ignoring ‘the limited fashion [she] engages in some of the activities she described.’”

R&R at 13–14 (quoting Jackson v. Barnhart, 271 F. Supp. 2d 30, 37 (D.D.C. 2002)). For that




                                                1
       Case 1:18-cv-01457-TJK-DAR Document 22 Filed 04/15/20 Page 2 of 2



reason, Magistrate Judge Robinson recommended that this Court remand the matter to the Social

Security Administration for further proceedings. Id. at 15.

       After independent consideration of the Report and Recommendation, the lack of any

objection, the entire record, and the applicable law, the Court ORDERS that:

       1. The Report and Recommendation is hereby ADOPTED in its entirety;

       2. Plaintiff’s Motion for Judgment of Reversal, ECF No. 13, is GRANTED;

       3. Defendant’s Motion for Judgment of Affirmance, ECF No. 14, is DENIED; and

       4. This case is REMANDED to the Social Security Administration for further

           proceedings consistent with the Report and Recommendation.

The Clerk of Court is directed to close the case.


       SO ORDERED.

                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: April 15, 2020




                                                    2
